DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on January 4, 2021.  Claims 2, 3 & 5 – 22 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "said first pair of fastener elements" in claim 11, lines 3 & 4.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if applicant referring to “said first pair of cooperating fastener elements” as set forth in Claim 11, line 3 OR if applicant is setting forth a separate or different “said first pair of fastener elements”.  Appropriate action is required.

Claim 12 recites the limitation "said first pair of fastener elements" in claim 12, lines 3 & 4.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if applicant referring to “said first pair of cooperating fastener elements” as set forth in Claim 12, line 3) OR if applicant is setting forth a separate or different “said first pair of fastener elements”.  Appropriate action is required.

The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially” is a relative term that is unclear what it encompasses and how much of the first pair of fastener elements length is required in order to be considered “substantially” less than the bag mouth width.

Claim 14 recites the limitation "said fastener elements" in claim 14, line 3.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if applicant is referring to “said first pair of cooperating fastener elements” as set forth in Claim 13, line 2) OR if applicant is setting forth a separate and / or different “said first pair of fastener elements”.  
Appropriate action is required.

The term "substantially" in claim 26 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially” is a relative term that is unclear what it encompasses and how much of the first pair of fastener elements length is required in order to be considered “substantially” less than the bag mouth width.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,801,444 B2) to Watson in view of (U.S. Patent Publication Number 2014 / 0339277 A1) to Law and (U.S. Patent Number 4,117,934) to Mowli et al.
Regarding claim 3, Watson disclose the bag body (408) having the side wall which defines the mouth (i.e. Top Opening Portion of (408) in Figure 21) of the bag body (408) (See Figure 21),
the closing strap (412) secured to the bag body (408) adjacent the mouth (i.e. Top Opening Portion of (408) in Figure 21) of the bag body (408) (See Figures 21 & 22), the closing strap (412) extending along at least the portion of the periphery of the mouth (i.e. Top Opening Portion of (408) in Figure 21), whereby the mouth (i.e. Top Opening Portion of (408) in Figure 21) can be closed by collapsing movement of the sidewall, with the sidewall thereafter folded at least one time about the closing strap (412) (See Figure 24); and
the strap lock (i.e. Left & Right (356A) in Figure 20B) for selectively joining and locking opposite ends of the closing strap (412), so that after the mouth (i.e. Top Opening Portion of (408) in Figure 21) of the bag body (408) has been closed by folding the sidewall about the closing strap (412), the opposite ends of the closing strap (412) can secured and locked the strap lock (i.e. Left & Right 356A) in Figure 20B) to prevent unfolding of the side wall to secure and lock the interior of the bag body (408);

However, Watson does not explicitly disclose the strap lock comprising two cooperating lock elements at opposite ends of the closing strap, one of the cooperating lock elements for selectively joining and locking together with the other of the lock elements.
Law teaches the strap lock (40 & 42) comprising two cooperating lock elements (46, 52, 54 & 56) at opposite ends of the closing strap (38) (See Figures 4, 5 & 6), one of the cooperating lock elements (46) for selectively joining and locking together with the other of the lock elements (52, 54 & 56) (See Figures 2, 3, 4, 5 & 6) for the purpose of providing additional security (See Paragraph 0035).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap lock comprising two cooperating lock elements at opposite ends of the closing strap, one of the cooperating lock elements for selectively joining and locking together with the other of the lock elements as taught by Law with the bag of Watson in order to provide additional security.
However, Watson does not explicitly disclose the stiffening element positioned within the folded hem of the body at the mouth of the body bag.
Mowli et al., teaches the stiffening element (22’) positioned within the folded hem (60 & 62) of the body at the mouth of the body bag (20) (See Column 4, lines 10 – 22) (See Figures 8 & 16).

.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,801,444 B2) to Watson, (U.S. Patent Publication Number 2014 / 0339277 A1) to Law and (U.S. Patent Number 4,117,934) to Mowli et al., as applied to claim 3 above, and further in view of (U.S. Patent Number 2,325,853) to Harlem.
Regarding claim 2, Watson discloses the stiffening element (414) positioned within whereby the upper portion of the bag body (408) can be rolled about the stiffening element (414) (See Figure 24).
Furthermore, Mowli et al., discloses at least one stiffening element (22’) positioned within the folded hem (60 & 62) of the upper portion of the body bag (20) (See Column 4, lines 10 – 22) (See Figures 8 & 16).
However, Watson does not disclose the pair of stiffening elements each provided on respective opposite sides of the mouth of the bag body.
Harlem teaches the pair of stiffening elements (i.e. Left & Right (16) in Figure 4) each provided on respective opposite sides of the mouth of the bag body (10), and the pair of stiffening elements (i.e. Left & Right (16) in Figure 4) each positioned within the folded hem (17) (See Figure 4) for the purpose of stiffen the bag mouth but permit its 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of stiffening elements each provided on respective opposite sides of the mouth of the bag body, the pair of stiffening elements each positioned within the folded hem as taught by Harlem with the lockable roll-top bag of Watson in order to stiffen the bag mouth but permit its sides to be folded about longitudinal or vertical fold lines into four sections (See Column 2, lines 2 – 8).

Claims 8, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 23, 24, 25, 26 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,801,444 B2) to Watson in view of (U.S. Patent Publication Number 2014 / 0339277 A1) to Law and (U.S. Patent Number 2,325,853) to Harlem.
Regarding claim 8, Watson disclose the bag body (408) having the side wall which defines the mouth (i.e. Top Opening Portion of (408) in Figure 21) of the bag body (408) whereby the upper portion of the bag body (408) can be rolled to close the mouth of the bag body (408) (See Figure 24),
the closing strap (412) secured to the bag body (408) adjacent the mouth (i.e. Top Opening Portion of (408) in Figure 21) of the bag body (408) (See Figures 21 & 22), the closing strap (412) extending along at least the portion of the periphery of the mouth (i.e. Top Opening Portion of (408) in Figure 21), whereby the mouth (i.e. Top Opening Portion of (408) in Figure 21) can be closed by collapsing movement of the sidewall, 
the strap lock (i.e. Left & Right (356A) in Figure 20B) for selectively joining and locking opposite ends of the closing strap (412), so that after the mouth (i.e. Top Opening Portion of (408) in Figure 21) of the bag body (408) has been closed by folding the sidewall about the closing strap (412), the opposite ends of the closing strap (412) can secured and locked the strap lock (i.e. Left & Right 356B) in Figure 20B) to prevent unfolding of the side wall to secure and lock the interior of the bag body (408); and 
the stiffening element (414) extending the bag mouth (i.e. Top Opening Portion of (408) in Figure 21) and provided on respective opposite sides (i.e. Left & Right Sides in Figure 22), positioned with the body at the mouth (i.e. Top Opening Portion of (408) in Figure 22) of the bag body (408) whereby the upper portion of the bag body (408) can be rolled about the stiffening element (414) (See Figure 24).
However, Watson does not explicitly disclose the strap lock selectively joining and locking opposite ends of the closing strap to each other.
Law teaches the strap lock (40 & 42) selectively joining and locking opposite ends of the closing strap (38) to each other (See Figures 2, 3 & 4) for the purpose of providing additional security (See Paragraph 0035).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap lock selectively joining and locking opposite ends of the closing strap to each other as taught by Law with the bag of Watson in order to provide additional security.
explicitly disclose the pair of stiffening elements each positioned within the folded hem of the bag body at the mouth of the bag body.
Harlem teaches the pair of stiffening elements (i.e. Left & Right (16) in Figure 4) each positioned within the folded hem (17) of the bag body (10) at the mouth (i.e. Opening Portion of (10) in Figure 4) of the bag body (10) (See Figure 4) for the purpose of stiffen the bag mouth but permit its sides to be folded about longitudinal or vertical fold lines into four sections (See Column 2, lines 2 – 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of stiffening elements each positioned within the folded hem of the bag body at the mouth of the bag body as taught by Harlem with the lockable roll-top bag of Watson in order to stiffen the bag mouth but permit its sides to be folded about longitudinal or vertical fold lines into four sections (See Column 2, lines 2 – 8).

Regarding claim 5, Watson as modified by Law discloses the strap lock (40 & 42) comprising two cooperating lock elements (46, 52, 54 & 56) at opposite ends of the closing strap (38) (See Figures 4, 5 & 6), one of the cooperating lock elements (46) for selectively joining and locking together with the other of the lock elements (52, 54 & 56) (See Figures 2, 3, 4, 5 & 6) for the purpose of providing additional security (See Paragraph 0035).

Regarding claim 6, Watson discloses the pocket (See Figure 16) positioned on the inside of the bag body (408) for carrying small articles.

Regarding claim 7, Watson discloses the bag body includes at least one shoulder strap on the exterior thereof (See Figure 18).

Regarding claim 9, Watson discloses the bag body (408) having the sidewall which defines the mouth (i.e. Top Open Portion of (408) in Figure 22) of the bag body (408), 
the closing strap (412) secured to the bag body (408) adjacent the mouth (i.e. Top Open Portion of (408) in Figure 22) of the bag body (408), the closing strap (412) extending along at least the portion of the periphery of the mouth (i.e. Top Open Portion of (408) in Figure 22), whereby the mouth (i.e. Top Open Portion of (408) in Figure 22) can be closed by collapsing movement of the sidewall (See Figure 24), with the sidewall thereafter folded at least one time about the closing strap (412) (See Figure 24); 
the strap lock (i.e. Left & Right (356A) in Figure 20B & 22) comprising the combination slide lock (i.e. Buckles) for selectively joining and locking opposite ends of the closing strap (412), so that after the mouth (i.e. Top Open Portion of (408) in Figure 22) of the bag body (408) has been closed by folding the sidewalls about the closing strap (412) (See Figure 24), the opposite ends of the closing strap (412) can be secured and locked with the strap lock (i.e. Left & Right (356A) in Figure 20B & 22) to prevent unfolding of the side wall to secure and lock the interior of the bag body (408), and
the stiffening element (414) extending the bag mouth (i.e. Top Open Portion of (408) in Figure 22) and provided on respective opposite sides of the bag mouth (i.e. Top Open Portion of (408) in Figure 22) positioned with the bag body (408) at the mouth (i.e. 
However, Watson does not explicitly disclose the strap lock selectively joining and locking opposite ends of the closing strap to each other for joining opposite ends thereof.
Law teaches the strap lock (40 & 42) selectively joining and locking opposite ends of the closing strap (38) to each other (See Figures 2, 3 & 4) for joining opposite ends thereof for the purpose of providing additional security (See Paragraph 0035).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap lock selectively joining and locking opposite ends of the closing strap to each other for joining opposite ends thereof as taught by Law with the bag of Watson in order to provide additional security.
However, Watson does not explicitly disclose the first and second stiffening elements each positioned within the folded hem of the bag body at the mouth of the bag body.
Harlem teaches the first and second stiffening elements (i.e. Left & Right (16) in Figure 4) each positioned within the folded hem (17) of the bag body (10) at the mouth (i.e. Opening Portion of (10) in Figure 4) of the bag body (10) (See Figure 4) for the purpose of stiffen the bag mouth but permit its sides to be folded about longitudinal or vertical fold lines into four sections (See Column 2, lines 2 – 8).


Regarding claim 10, Watson the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) provided intermediate confronting inside surfaces of the bag body (408) at the bag mouth (See Figure 22), the stiffening element (414 & 516) respectively extending outwardly from the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) with the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) positioned at the bag mouth (i.e. Top Open Portion of (408) in Figure 22) to maintain the bag mouth (i.e. Top Open Portion of (408) in Figure 22) in the closed condition (i.e. Zipped Condition) (See Figure 23), with the opposite ends of the closing strap (412) exposed for manipulating and folding the bag (408) (See Figure 24).

Regarding claim 11, Watson discloses the stiffening element (414 & 516) respectively extending outwardly from the first pair of cooperating fasteners (i.e. Left & Right (344A & 344B) in Figure 22), with the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) having the length centered on the bag mouth width (See Figures 20B, 21, 22 & 23).


Regarding claim 12, Watson discloses the stiffening element (414 & 516) respectively extending outwardly from the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22), with the first pair of cooperating fastener elements (i.e. Left & Right (344A & 244B) in Figure 22) having the length substantially less than the bag mouth (i.e. Top Open Portion of (408) in Figure 22) width. 
Furthermore, Watson as modified by Harlem discloses the first and second stiffening elements (i.e. Left & Right (16) in Figure 4).

Regarding claim 13, Watson discloses the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) centered intermediate confronting inside surface of the bag body (408) at the bag mouth (i.e. Top Open Portion of (408) in Figure 22), the stiffening element (414) respectively extending outwardly from the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22).
Furthermore, Watson as modified by Harlem discloses the first and second stiffening elements (i.e. Left & Right (16) in Figure 4).

Regarding claim 14, Watson discloses the closing strap (412) secured to the bag body (408) adjacent the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22).

Regarding claim 15, Watson discloses the closing strap (412) extends outwardly from the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22), with the opposite ends of the closing strap (412) exposes for manipulation and folding the bag (408).

Regarding claim 16, Watson discloses the pocket positioned on the inside of the bag body (408) for carrying small articles, and comprising the second pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) positioned at the pocket on the inside of the bag body (408), the first pair of cooperating fastener elements (344A & 344B) provided on confronting inside surfaces of the bag body (408).

Regarding claim 17, Watson as modified by Law discloses wherein the combination slide lock (40 & 42) comprising two cooperating lock elements (46, 52, 54 & 56) at opposite ends of the closing strap (38) (See Figures 4, 5 & 6), one of the cooperating lock elements (46) for selectively joining and locking together with the other of the lock elements (52, 54 & 56) (See Figures 2, 3, 4, 5 & 6).

Regarding claim 23, Watson discloses the strap lock (412) comprising the slide lock (356A) and the pair of stiffening elements (414) positions the slide lock (356A) of the strap lock (412).
for joining opposite ends thereof (See Figures 2, 3, 4).

Regarding claim 24, Watson discloses the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) provided intermediate confronting inside surfaces of the bag body (408) at the bag mouth (i.e. Top Open Portion of (408) in Figure 22), the stiffening elements (414) respectively extending outwardly from the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) with the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) positioned at the bag mouth (i.e. Left & Right (344A & 244B) in Figure 22) to maintain the bag mouth (i.e. Top Open Portion of (408) in Figure 22) in the closed condition, with the opposite ends of the closing strap (412) exposed for manipulating and folding the bag (408).
Furthermore, Watson as modified by Harlem discloses the first and second stiffening elements (i.e. Left & Right (16) in Figure 4).

Regarding claim 25, Watson discloses the stiffening element (414) respectively extending outwardly from the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22), with the first pair of fastening elements (i.e. Left & Right (344A & 344B) in Figure 22) having the length centered on the bag mouth width (i.e. Top Open Portion of (408) in Figure 22). 


Regarding claim 26, Watson discloses the stiffening element (414) respectively extending outwardly from the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22), with the first pair of fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) having the length substantially less than the bag mouth width.
Furthermore, Watson as modified by Harlem discloses the first and second stiffening elements (i.e. Left & Right (16) in Figure 4).

Regarding claim 27, Watson discloses the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) centered intermediate confronting inside surfaces of the bag body at the bag mouth, the stiffening element (414) respectively extending outwardly from the first pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22).
Furthermore, Watson as modified by Harlem discloses the first and second stiffening elements (i.e. Left & Right (16) in Figure 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 23, 24, 25, 26 & 27 have been considered but are moot in view of the new ground of rejection.
Applicant's arguments filed January 04, 2021 with respect to claim 3 have been fully considered but they are not persuasive.
Applicant argues joining and locking opposite ends of the closing strap to each other as taught by Law with the bag of Watson should not be combined because these reference teach away from their combination.

Examiner disagrees, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Watson recites: “This written description uses examples to disclose the invention, including the best mode, and also to enable any person skilled in the art to practice the invention, including making and using any devices or systems and performing any incorporated methods. The patentable scope of the invention is defined by the claims, and may include other examples that occur to those skilled in the art. Such other examples are intended to be within the scope of the claims if they have structural elements that do not differ from the literal language of the claims, or if they 
Based on Watson (Column 7, lines 21 – 32) the slide buckle fasteners (i.e. Left & Right (356A) in Figure 22) could be modified to have a pair of cooperating buckle fasteners (i.e. Male & Female Slide Buckles) to accommodate joining and locking opposite ends of the closing strap (412) to each other.  
Law teaches the lockable roll-top bag comprising the pair of cooperating buckle fasteners to accommodate joining and locking opposite ends of the closing strap to each other.
Therefore, Watson and Law references BOTH deal with lockable roll-top bags and it is within the level of ordinary skill to pick and choose between known lockable roll-top bags features absent a showing of unexpected results.  See MPEP 2143(I)(A)+(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(WO 2009 / 000977 A1) to Lafoux disclose the bag body (2) having the side wall which defines the mouth (6) of the bag body (2),
the closing strap (8) secured to the bag body (2) adjacent the mouth (6) of the bag body (2), the closing strap (8) extending along at least the portion of the periphery of the mouth (6), whereby the mouth (6) can be closed by collapsing movement of the sidewall, with the sidewall thereafter folded at least one time about the closing strap (8); and
for selectively joining and locking opposite ends of the closing strap (8) to each other, so that after the mouth (6) of the bag body (2) has been closed by folding the sidewall about the closing strap (8), the opposite ends of the closing strap (8) can secured and locked to each other with the strap lock (9 & 10) to prevent unfolding of the side wall to secure and lock the interior of the bag body (2) (See Figures 1, 2A, 2B, 3 & 4).

(U.S. Patent Number 3,782,622) to Montgomery discloses at least one stiffening element (45) positioned within the folded hem (13) of the bag body at the mouth of the bag body (See Figures 5, 6 & 7). 

(U.S. Patent Number 5,931,583) to Collie discloses the first pair of cooperating fastener elements (50), with the first pair of fastener elements comprising hook-and-loop fastener elements (52 & 53) (See Column 4, lines 34 – 37) (See Figure 1, 3, 5, 6 & 7).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/L.L.V/Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734